





FEDERAL HOME LOAN BANK OF PITTSBURGH
EXECUTIVE OFFICER INCENTIVE COMPENSATION PLAN
2018




I.    EFFECTIVE DATE


This Executive Officer Incentive Compensation Plan (“Executive Officer Plan” or
“Plan”) of the Federal Home Loan Bank of Pittsburgh was originally established
effective as of January 1, 2013 and shall continue in effect until terminated by
the Bank’s Board of Directors. Incentive Awards (“Awards”) may be paid for the
Plan Year (January 1 to December 31, each year) in accordance with the
provisions of this Plan. The goals for the Plan Year and terms of the Awards
shall be set forth in a separate Attachment to this Plan.


II.    PURPOSE AND OBJECTIVES


The Plan is designed to retain and motivate executive officers and reward the:
(i) achievement of key annual goals and (ii) maintenance of satisfactory
financial condition and member value over the longer term.


III.    PLAN ADMINISTRATION


The Plan is administered by the President; the Human Resources Committee of the
Board of Directors (the “Committee”); and the Board of Directors (the “Board”).


A.
Responsibilities of the President



The President will provide recommendations to the Committee and the Board
regarding Plan participation, Bank performance goals, Bank achievements, and
Awards for the Bank’s executive officers.


B.    Responsibilities of the Committee


The Committee will review all Plan recommendations and revisions (including all
performance goals and Awards) from the President and present final
recommendations to the Board for its approval. In addition, the Committee will
review the performance of the President and the Bank’s other executive officers
and make recommendations regarding any Award payouts under the Plan.


C.    Responsibilities of the Board


The Board will review and approve (as it determines appropriate) recommendations
from the Committee.


IV.    ELIGIBILITY


The Bank’s executive officers are eligible to participate on the terms described
in this Executive Officer Plan. Upon designation as a participant, each
participant will be provided a copy of the Plan.


V.
EXECUTIVE OFFICER PLAN AWARD OPPORTUNITY LEVELS



A summary of the Award levels is attached as Attachment A. Each participant
shall be provided with a separate document showing his/her level of
participation in the Plan.


VI.    PERFORMANCE MEASURES





--------------------------------------------------------------------------------







The Plan Year for the Award opportunity shall mean the annual period ending
December 31, (unless otherwise specifically stated in regard to a goal(s) in the
applicable goal attachment to this Executive Officer Plan for the Plan Year).
The Plan goals can be both quantitative and qualitative. Overall performance of
Bank goals, and individual and group goals (as applicable), as well as
individual performance objectives as measured through the Bank’s performance
evaluation process, in aggregate, quantify the performance measures under the
Plan that will be considered when determining overall actual performance and any
Award payout amount.


Certain positions have a greater and more direct impact than others on the
achievement of Bank performance. Those differences are recognized by varying the
incentive opportunity expressed as a percentage of a participant's base salary.
For executive management, generally, the greater the control and influence a
participant can exert over Bank goals, the larger a portion of their incentive
Award will be based on Bank performance. Executive officer goals may consist
solely of Bank goals or they may include a combination of Bank goals and
individual or group goals as determined by the Board.


In general, goals requiring attainment of specified performance or completion of
specified tasks and activities shall not be considered as having been met when
the actual performance as measured by completion of the activities has not been
attained. Interpolation of Award amounts is permissible for achieved performance
(measured by completion of the stated goals) at levels between threshold and
target, and target and maximum. Awards for performance results between the
threshold and target levels are calculated as a percentage of the target level.
Awards for performance between the target and maximum levels are calculated as a
percentage of maximum. Additionally, the specific terms of an approved goal(s)
may establish further standards for interpolation.


VII.
AWARD DETERMINATION AND PAYMENT



No participant has a vested right to any Award under the Plan until: (i) a
determination of an Award payment has been made by the Board; (ii) the
participant has met all applicable requirements for such Award and for receiving
payment of such an Award, including, without limitation, any continued service
and performance requirements as set forth in this Plan; and (iii) all the other
conditions and criteria regarding payment of such Award as set forth in this
Executive Officer Plan are met.


At the conclusion of the applicable Plan Year after considering the Bank's
performance against the Bank goal(s), individual performance, and actual overall
Bank performance, the President shall recommend to the Committee the Awards to
be paid to the Bank’s executive officers, excluding the President. With respect
to the determination of any Awards to the executive officers under this Plan,
the Committee and the Board shall consider, in addition to individual and
overall Bank performance, Bank financial condition, operating environment, and
any other factors it considers relevant, including, without limitation, the
extent (if any) to which any extraordinary or non-recurring transaction had a
material effect on whether a goal(s) was attained.
A participant who is on formal corrective action for performance at any time
during the Plan Year, or is rated as “Unsatisfactory” or “Needs Improvement” on
their most recent performance evaluation will be ineligible to receive any
payment of any Award.
In order for any Award payment to be made, the most recent examination by the
Federal Housing Finance Agency (“Finance Agency”) of the participant’s area(s)
of responsibility must not have identified any unsafe or unsound practice or
condition.


A.Assessment of Performance


Following December 31 of each year, the Board will evaluate performance against
the incentive goals set forth on the attached Annual Goal Scorecard and
determine the total amount of the Award (if any) based on





--------------------------------------------------------------------------------





that performance (such amount shall be referred to as the “Total Award”). The
Total Award, if any, will be divided such that: 1) 50 percent of the Total Award
shall be referred to as the “Current Incentive Award” and 2) the remaining 50
percent of the Total Award shall be referred to as the “Deferred Incentive
Award.” The following illustrates how the 2013 Current Award and Deferred
Incentive Award would be paid:


Payment
Description
Payment Year*
Current Incentive Award
50% of the Total Award
2014
Deferred Incentive Award installment
Up to 33 1/3% of the Deferred Incentive Award
2015
Deferred Incentive Award installment
Up to 33 1/3% of the Deferred Incentive Award
2016
Deferred Incentive Award installment
Up to 33 1/3% of the Deferred Incentive Award
2017

*Payment will be made no later than March 15 in the year indicated.


All payments are subject to the terms of this Plan, including Section B below.
In no event shall the aggregate amount of any Current Incentive Award and
Deferred Incentive Award installments paid to a participant in any payment year
exceed 100 percent of the participant’s base salary.


B.
Payment of Each Deferred Incentive Award Installment Contingent on the Bank
Continuing to Meet Stated Criteria and Contingent on the Participant Meeting
Stated Payment Criteria



1.    Maintenance of Satisfactory Bank Performance


Except as set forth in Subsection 2., it is intended that a condition to payment
of each Deferred Incentive Award installment is that in the annual period
preceding the designated Payment Year for such installment, the Board determines
that the Bank has met at least one (1) of the Deferred Incentive Award criteria
set forth in Attachment B to this Plan. If the Board determines that the Bank
has not met any of the stated criteria, then, such Deferred Incentive Award
installment payment shall not be made. For the avoidance of doubt, if the Bank
fails to meet at least one (1) of the criteria in the year preceding a
designated Payment Year for one installment of a Deferred Incentive Award and
such installment payment is not made, but then, the Bank meets at least one of
the criteria in the annual period before the designated Payment Year for the
next installment payment, then, a subsequent Deferred Incentive Award
installment payment shall be made. The actual amount of each Deferred Incentive
Award installment payment shall be determined pro-rata or on such other basis as
the Board shall determine in assessing the extent to which the stated criteria
set forth on Attachment B were met by the Bank during the preceding annual
period. In no case may the maximum amount of any Deferred Incentive Award
installment be paid unless all of the stated criteria in Attachment B have been
met in the preceding year. This provision shall not in any manner limit the
Board’s authority under Articles VIII. and IX. of the Plan.


2.
Board Discretion—Strategic Transactions



If prior to payout of all Deferred Incentive Award payments, Bank management
recommends and the Board approves, a PLMBS risk reduction strategy including,
without limitation, sale of some or all of the Bank’s PLMBS portfolio, then, the
maintenance of satisfactory Bank performance requirement stated above in
Subsection 1. requiring that the Bank meet at least one (1) of the stated
criteria set forth in Attachment B shall not serve as a condition that must be
met prior to payout of the remaining Deferred Incentive Award payments. In such
case, the Bank does not have to meet any of the Deferred Incentive Award
criteria in the annual period preceding each designated Payment Year and the
Board may waive this condition separately on a year-by-year basis as to each
remaining unpaid Deferred Incentive Award installment. If the Board does not
take action with respect to an installment to waive the condition in the year
preceding





--------------------------------------------------------------------------------





the Payment Year(s) for such installment, then, such condition shall not be
waived as to that installment. The Bank shall provide notice to the Finance
Agency of any Board-approved PLMBS risk reduction strategy with such notice to
be provided prior to the Bank executing any PLMBS bond sales pursuant to such
strategy. Notice to the Finance Agency shall not be required in regard to
occasional PLMBS bond sales outside of such Board-approved strategy.


If prior to the payout of all Deferred Incentive Award payments a Change in
Control event occurs (as defined below) then, in such case, the Deferred
Incentive Award criteria set forth on Attachment B are inapplicable and all
unpaid Deferred Incentive Awards: (i) shall vest 30 days after the Finance
Agency issues its written approval of such a transaction and (ii) shall be paid
to the participants 30 days after the closing of the transaction.


For purposes of this section “Change in Control” shall mean: (i) the merger,
reorganization, or consolidation of the Bank with or into another Federal Home
Loan Bank or other entity, (ii) the sale or transfer of all or substantially all
of the business or assets of the Bank to another Federal Home Loan Bank or other
entity, (iii) the purchase by the Bank or transfer to the Bank of all or
substantially all of the business or assets of another Federal Home Loan Bank,
(iv) a change in the composition of the Board of Directors, as a result of one
or a series of related transactions, that causes the number of directors of the
Bank elected by members of the Bank located in Pennsylvania, West Virginia, and
Delaware to cease to constitute a majority of the directors of the Bank that are
elected by members of the Bank (excluding, for purposes of this clause (iv),
non-member independent directors), or (v) the liquidation of the Bank. Provided
that the term "reorganization" contained in this definition shall not include
any reorganization that is mandated by federal statute, rule, regulation, or
directive, including 12 U.S.C. Section 1421, et seq., as amended, and 12 U.S.C.
Section 4501 et seq., as amended, and which the Director of the Finance Agency
(or successor agency) has determined should not be a basis for making payment
under this Plan, by reason of the capital condition of the Bank or because of
unsafe or unsound acts, practices, or condition ascertained in the course of the
Agency's supervision of the Bank or because any of the conditions identified in
12 U.S.C. Section 4617(a)(3) are met with respect to the Bank (which conditions
do not result solely from the mandated reorganization itself, or from action
that the Agency has required the Bank to take under 12 U.S.C. Section 1431(d)).
  
3.
Termination of Employment; Pro-Rated and Deferred Incentive Award Payments;
Participant Performance Condition



Participants who terminate employment with the Bank for any reason, other than
death, disability, or retirement prior to the Current Incentive Award payout
date will not be eligible for such an Award. Participants who are hired during
the Plan Year or whose employment ends due to involuntary termination (excluding
involuntary termination for cause), death, disability, or retirement prior to
the Current Incentive Award payout date may be eligible to be considered for a
pro-rated Current Incentive Award.


1 “Involuntary termination” shall be interpreted consistent with “separation
from service” as defined in the IRS 409A Regulations and exclude termination for
cause and shall include a “resignation for good reason” as defined by the IRS
409A Regulations.


2 For purposes of the Plan, “cause” means: (1) continued failure of the
Participant to perform his or her duties with the Bank (other than any such
failure resulting from disability), after a demand for performance, pursuant to
a resolution of the Board, is delivered to the participant by the chair of the
board, which specifically identifies the manner in which the participant has not
performed his or her duties; (2) personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, or willful violation of any law, rule, or
regulation (other than routine traffic violations or similar offenses); or (3)
removal of the participant by or at the direction of the Federal Housing Finance
Agency pursuant to federal laws, rules, and regulations, including 12 U.S.C.
§4501 et. seq. as amended or by any successor agency to the Federal Housing
Finance Agency pursuant to a similar statute.


3 “Retirement” for purposes of this Plan is defined as a participant meeting one
of the following criteria: (1) 60 years of age or older with at least 5 years of
service; (2) 65 years of age or older regardless of service; (3) age 55 or older
with at least 10 years of service; or (4) the combination of the participant’s
age and years of service equals or exceeds 80; provided that, in each such case,
the participant enters into a non-solicitation agreement in the form required by
the Bank regarding the Bank’s customer’s and employees. “Disability” shall be
interpreted consistent with IRS 409A Regulations.





--------------------------------------------------------------------------------





Participants who terminate employment due to retirement or involuntary
termination (other than for cause) after the Current Incentive Award payout date
but before completion of the payment of all corresponding Deferred Incentive
Award installments (as set forth above) shall receive such Deferred Incentive
Award installment payments at the same time as such payments are made to Plan
participants who are current Bank employees. Participants who otherwise resign
employment before the completion of the payment of all corresponding Deferred
Incentive Award installments shall not receive payment of such installments. Any
participant that is terminated by the Bank for cause (as defined in this Plan)
prior to receiving payment of all corresponding Deferred Incentive Award
installments shall not receive payment of any remaining unpaid Deferred
Incentive Award installments. This provision shall not in any manner limit the
Board’s authority under Articles VIII. and IX. of the Plan.


In the case of a participant whose employment terminates due to death or
disability before completion of the payment of all corresponding Deferred
Incentive Award installments, such installments shall promptly vest following
the death or disability and the remaining installments shall be paid by the Bank
within 90 days of the date of death or determination of disability.


C.    Provisions Applicable to All Awards Under the Plan


Except as expressly set forth otherwise in this Plan, payments under the Plan
are intended to satisfy the “short-term deferral” exception under Section 409A
of the Internal Revenue Code (“Code”). Each payment under the Plan will be
treated as a separate payment for purposes of Section 409A of the Code and
corresponding IRS 409A Regulations. Appropriate provisions shall be made for any
taxes that the Bank determines are required to be withheld from any Awards under
the applicable laws or other regulations of any governmental authority, whether
federal, state, or local. For the avoidance of doubt, Participants will be
solely responsible for any applicable taxes (including income and excise taxes)
and penalties, and any interest that accrues thereon, that they incur in
connection with the receipt of any Award under the Plan. This Plan and the
payment of any Award hereunder shall be subject to the Finance Agency’s
authority over executive compensation pursuant to 12 U.S.C.§ 4518. The payment
of any Award shall be subject to such obligations, terms, and conditions as the
Committee or the Board may specify in making the Award and, in exercising its
discretion to make any Award determination hereunder, the Board may choose to
consider factors such as overall Bank financial performance, operating
environment, and other relevant considerations. Acceptance of any Award shall
constitute agreement by the participant to all obligations, terms, conditions,
and restrictions so imposed.


VIII.    CLAWBACK AND REDUCTION OF AWARDS


In the event of gross misconduct, gross negligence, materially inaccurate
financial statements, erroneous performance metrics related to incentive goal
calculation or conviction of a felony, the Board will have the authority to
adjust Award amounts or reclaim Award payments. For the avoidance of doubt, the
Board may in its sole discretion, decline to adjust the terms of any outstanding
Award if it determines that such adjustment would violate applicable law or
result in adverse tax consequences to a participant or the Bank.


The Board will utilize its discretion to reduce the amount of any Current Award
and Deferred Award installments if it determines that:


(i)
Operational errors or omissions result in material revisions to the financial
results, information submitted to the Finance Agency, or data used to determine
incentive award payment amounts;

(ii)
The submission of information to the Securities and Exchange Commission (“SEC”),
the Office of Finance (“OF”), and/or the Finance Agency has not been provided in
a timely manner; or

(iii)
The Bank fails to make sufficient progress, as determined by the Finance Agency
and communicated to Bank management and/or the Board by the Finance Agency, in
the timely remediation of examination, monitoring, and other supervisory
findings and matters requiring executive management’s attention.






--------------------------------------------------------------------------------





IX.    TERMINATION OR AMENDMENT


The Plan, in whole or in part, may at any time or from time to time be amended,
suspended, or reinstated and may at any time be terminated by action of the
Board. The Board has the power and authority to construe, interpret, and
administer the Plan. Any decision arising out of or in connection with the
construction, interpretation, or administration of the Plan will lie within the
Board's absolute discretion and will be binding on all parties. No provision of
this Plan shall create any right to continued employment.






Attachments







--------------------------------------------------------------------------------





Attachment A—2018 Award Levels






 
 


Participant Level
 Threshold
Incentive Award Opportunity
 Target
Incentive Award Opportunity
 Maximum
Incentive Award Opportunity
Level A
60%
75%
100%
Level B
55%
70%
85%
Level C
50%
65%
80%
Level D
40%
55%
70%








--------------------------------------------------------------------------------







Attachment B




2018




Criteria for Payment of Deferred Award Installments




(1) Market Value of Equity to Par Value of Capital Stock (MV/CS) - Maintain
MV/CS above 105% on average throughout the year.
(2) Retained Earnings Level - Maintain enough retained earnings to exceed the
Bank's retained earnings target at each year end of deferred payment period.
The Board will consider the following criteria and may exercise its discretion
to adjust an award based on such criteria:


Remediation of Examination Findings. Defined as the Bank making sufficient
progress, as determined by the FHFA and communicated to Bank management or the
Board of Directors by the FHFA, in the timely remediation of examination,
monitoring, and other supervisory findings and matters requiring executive
management's attention. Refers to examination findings from the examination
during the applicable deferral year for the installment. For example, for the
2014 installment (payable in 2015), the applicable examination is the 2014
examination.


Timeliness of FHFA, SEC, and OF Filings. Filings defined as SEC periodic
filings, call report filings with FHFA, and FRS filings with OF that are timely
filed and no material restatement by the Bank is required.
Notes: at least one of the (1) and (2) stated quantifiable criteria above must
have been met in the preceding year in order for any installment payment to be
made. In the event that both of the (1) and (2) stated quantifiable criteria are
met in the preceding year, the payment will be made at 125% of the deferred
amount. In no event shall the aggregate amount of any Current Incentive Award
and Deferred Incentive Award installments paid to a participant in any payment
year exceed 100 percent of the participant's base salary.












--------------------------------------------------------------------------------






2018 Incentive Goal Scorecard


Goal


Weight


Threshold


Target


Max
YTD
As of
    . 2018
Increase member use of core products by year-end 2018. Core products include:
Advances, MPF, letters of credit, safekeeping and four community investment
products (Affordable Housing Program, Community Lending Program, Banking On
Business and First Front Door).
30%


670


700


750
 
Profitability as measured by adjusted earnings relative to GAAP capital in
excess of average three month LIBOR within identified risk parameters


(see Attachment A)
30%


370


432


490
 
KRI Performance
(see Attachment B)
10%


8 of 12


10 of 12


All
 
Peer operating expense scorecard - basket of 4 metrics (see Attachment C)
10%


Rank 8


Rank 6


Rank 2
 
D&I strategic plan (see
 Attachment D)
10%


1 of 3


2 of 3


3 of 3
 
Business Continuity Plan (BC) & Resiliency (see


 Attachment E)
10%


1 of 3


2 of 3


3 of 3
 








--------------------------------------------------------------------------------






Attachment A




 


Goal


Weight
 
Profitability as measured by adjusted earnings relative to GAAP capital in
excess of average three month LIBOR within identified risk parameters (actual
duration of equity)
GAAP Net Income adjusted for:
•    Advance prepayment fees
•    Mortgage Delivery Commitments (MPF G&L)
•    EaR and unrealized G&L on securities (change from base removed)
•    Legal settlements (i.e., PLMBS litigation)
•    Derivative ineffectiveness
30%








--------------------------------------------------------------------------------






Attachment B


 


Goal


Weight
 
KRI Performance - Consistent with the Bank’s Risk Appetite Statement that
“everyone is a risk manager” and the continuous focus on nurturing an enterprise
risk management (ERM) culture, KRIs provide a representation of the key risks to
be managed and monitored across the Bank.


KRI performance includes the following metrics:
•    Retained Earnings Target #
•    Return on Equity Spread Volatility
•    FHFA Liquidity Advance Renewal
•    Aggregate Refunding Risk
•    MPF Original Performance Ratio
•    Derivative Counterparty Credit
•    Liquidity Counterparty Credit
•    Stressed Collateral Shortfall / Retained Earnings #
•    Compliance Concerns
•    Critical Services Availability
•    Security “Protect” and “Detect” Composite#
•    “Social Engineering” Composite#


At the end of each calendar month, 8.33% (1/12th) of the annual performance
award will be determined by the KRI performance results. The four KRIs marked
(#) above are measured on a quarterly basis. Their results would be reflected in
the monthly measurement based on their most recent known performance. For these
quarterly KRIs, actual data or remedial actions might be incorporated in the
interim months between the quarterly measurement. For example, for the Retained
Earnings Target metric that compares actual retained earnings to the level of
retained earnings needed for the risks that Bank takes, management determines
the retained earnings needed each quarter-end but updates the metric each month
with the actual retained earnings balance.


•    Threshold – eight KRIs are green*
•    Target – ten KRIs are green*
•    Maximum - all KRIs are green*


(*) 50% award if one KRI is red; no award if two KRIs are red


10%








--------------------------------------------------------------------------------






2018 Expense Scorecard
Attachment C




attachmentc.jpg [attachmentc.jpg]




•
NII is defined as total net interest income plus other non interest income (as
defined in FRS reporting) which attempts to include letter of credit fees which
are not specifically reported by the individual FHLBanks.



•
The FHLBank of Des Moines will be excluded from the population of system banks
as their historical results for the CAGR calculations would be distorted due to
its merger with the Seattle bank in 2015.








--------------------------------------------------------------------------------








Attachment D






Goal


Weight
Diversity & Inclusion


Executing on the D&I Strategic Plan by implementing the action plans in order to
achieve the stated goals for the Workforce, Workplace and Marketplace.


The Human Resources and OMWI Committee of the Board will approve the specifics
of the program for 2018 to be implemented in order to achieve this goal.




Note: Achievement levels are subject to the Bank’s practice of interpolation.




10%








--------------------------------------------------------------------------------








Attachment E






Goal


Weight
Business Continuity (BC) and Resiliency


Enhance the Bank’s BC capabilities and readiness by architecting and
demonstrating the ability to continue operations in the event that Grant Street
headquarters are not available.


Threshold
Conduct a “360” Production Exercise: Transfer production processing from the
Grant Street primary data center to the backup disaster recovery data center at
Iron Mountain. Scope will include at least one member-facing application and
Citrix Desktops demonstrating increased readiness for a comprehensive Bank-wide
exercise.
Upon conclusion of exercise, restore data and technology at the Grant Street
primary data center.


Target
Conduct a Bank-wide business continuity/disaster recovery exercise for
production systems and applications, and utilizing all business continuity and
disaster recovery facilities: 1) Iron Mountain DR data center 2) Vista Business
Recovery Center (BRC) for critical business functions 3) remote locations for
other business areas. Upon conclusion of exercise, restore data and technology
at the Grant Street primary data center.


Maximum
Prioritize and remediate high-priority lessons learned from Bank-wide exercise.,
with resulting action plans approved by the board’s Operating Risk Committee.




10%






